 

Exhibit 10.1

  

ADDENDUM TO EMPLOYMENT AGREEMENT

 

THIS ADDENDUM TO EMPLOYMENT AGREEMENT (this “Addendum”) provides for certain
modifications to the terms and conditions of the employment agreement by and
between Stewart Information Services Corporation (the “Company”), and Joseph
Allen Berryman (the “Executive”) dated as of January 1, 2016 (the “Employment
Agreement”), and is effective as of January 1, 2017 (“Effective Date”).

  

W I T N E S S E T H:

 

WHEREAS, the Company and Executive have agreed to modify the Employment
Agreement in certain respects, as set forth in this Addendum; and

 

WHEREAS, Executive and the Company desire to have the terms and conditions set
forth in this Addendum supersede any conflicting terms and conditions set forth
in the Employment Agreement; and

 

WHEREAS, any capitalized terms used in this Addendum shall have the same meaning
as provided for such terms in the Employment Agreement, except to the extent
otherwise defined in this Addendum or clearly required by the context; and

 

WHEREAS, any terms and conditions of the Employment Agreement that are not
inconsistent with the terms and conditions set forth in this Addendum are
understood and agreed to continue in full force and effect, without change;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Addendum and other good and valuable consideration, Executive
and the Company, intending to be legally bound, hereby agree as follows:

 

1.                  Annual Salary. Executive’s Annual Salary shall be Three
Hundred and Seventy- Five Thousand Dollars ($375,000), as it may be increased by
the Board and set forth in any exhibit delivered to Executive subsequent to the
date of this Addendum.

 

2.                  Stock Ownership Guidelines. The guidelines for stock
ownership are revised, and, as a consequence, Section 4.16 of the Employment
Agreement (regarding “Stock Ownership”) is amended and restated in its entirety,
to read:

 

“4.16 Stock Ownership. Executive shall reach and maintain ownership of a number
of shares of Company stock no later than five (5) years from January 24, 2017,
the date of Board approval of these requirements, that are equivalent to a total
share trading price of two (2) times the most current Annual Salary in effect
(the “Required Stock Ownership”). Executive may not sell shares of Company stock
until Executive has achieved the Required Stock Ownership. As permitted by the
LTI Plan and prior to achieving the Required Stock Ownership, Executive may
elect to surrender shares of Company stock in connection with any taxes required
by law to be withheld as a result of the vesting of an LTI Award. Once Executive
reaches the Required Stock Ownership, Executive’s obligation to maintain the
ownership level required by this Section 4.16 will be satisfied so long as
Executive owns the same number of shares that Executive owned on the date that
Executive reached the level of ownership required, regardless of the total value
of the shares as affected by fluctuations in the price of the stock. Both vested
stock, and granted but unvested time-based LTI Awards, shall be counted in
achieving and maintaining the Required Stock Ownership. For the avoidance of
doubt, granted but unvested performance-based LTI Awards shall not be counted in
achieving and maintaining the Required Stock Ownership.”

 



Name: Joseph Allen Berryman

Employee ID: 798882497

 

Page 1

JAB _____

MWM _____



 

 

3.                  Participation in Annual Bonus and Long Term Incentive Plans.
The terms and conditions of Executive’s participation in the Company’s Annual
Short Term Incentive Plan and in grants and awards made under the Company’s 2014
Long Term Incentive Plan for 2017 are set forth in the Appendices attached to
this Addendum as Exhibits A and B.

 

4.                  Waivers and Amendments. This Addendum may be amended,
superseded, canceled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by the parties or, in the
case of a waiver, by the party waiving compliance. No delay on the part of any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof nor shall any waiver on the part of any party of any such right,
power or privilege hereunder, nor any single or partial exercise of any right,
power or privilege hereunder, preclude any other or further exercise thereof or
the exercise of any other right, power or privilege hereunder.

 

5.                  Governing Law. This Addendum shall be governed by and
construed in accordance with the laws of the State of Texas (without giving
effect to the choice of law provisions thereof).

 

6.                  Assignment. This Addendum, and any rights and obligations
hereunder, may not be assigned by Executive and may be assigned by the Company
only to a successor by merger or purchasers of substantially all of the assets
of the Company or its affiliates.

 

7.                  Counterparts. This Addendum may be executed in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

8.                  Headings. The headings in this Addendum are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Addendum.

 

9.                  No Presumption Against Interest. This Addendum has been
negotiated, drafted, edited and reviewed by the respective parties, and
therefore, no provision arising directly or indirectly here from shall be
construed against any party as being drafted by said party.

 

10.                Binding Agreement. This Addendum shall inure to the benefit
of and be binding upon the Company and its respective successors and assigns and
Executive and Executive’s legal representatives.

 



Name: Joseph Allen Berryman

Employee ID: 798882497

 

Page 2

JAB _____

MWM _____



 

 

IN WITNESS WHEREOF, the parties have executed this Addendum as of the date first
above written.

  

  EXECUTIVE                           Name: Joseph Allen Berryman   Title: CFO,
Secretary & Treasurer         Date:                             COMPANY        
  Stewart Information Services Corporation                     By:     Name:
Matthew W. Morris   Title: Chief Executive Officer         Date:  

 

 

Name: Joseph Allen Berryman

Employee ID: 798882497

 

Page 3

JAB _____

MWM _____



 

 

EXHIBIT A

ANNUAL SHORT TERM INCENTIVE PLAN

(“STI PLAN”)

 

Executive shall be eligible to participate in the Company’s 2017 Annual Bonus
Payment Program, also known as the Short Term Incentive Plan (“STI Plan”). The
STI Plan shall be determined by the Compensation Committee (“Committee) of the
Board of Directors (“Board”), in its sole discretion. Payout amount will be
determined by the attainment towards metrics in the STI Plan Summary Table which
are reflective of corporate performance, and if applicable, specific to
Executive’s position as set forth below. Notwithstanding performance levels for
these metrics, the Compensation Committee has absolute discretion to determine
the ultimate payout amount to Executive.

 

The Committee will consider the following in determining the amount of the Short
Term Incentive (“STI”) payment to Executive:

 

Annual Salary: $375,000   Target STI Percent of Annual Salary: 50%   Target STI
Amount: $187,500  

 

STI Plan Summary Table

 

Metric Org Unit Weight Details Threshold Target Maximum Modified EBITDA
Corporate 33.33% Performance to Achieve* See definition for Target Modified
EBITDA (Corporate Metric) Performance to Achieve as Percent of Target 70% 100%
130% Payout Percent of Target 25% 100% 225% Payout Amount $15,625 $62,500
$140,625               Modified Pretax Margin Corporate 33.33% Performance to
Achieve 4.49% 6.41% 8.33% Performance to Achieve as Percent of Target 70% 100%
130% Payout Percent of Target 25% 100% 225% Payout Amount $15,625 $62,500
$140,625               Modified Return on Equity Corporate 33.33% Performance to
Achieve 7.36% 10.51% 13.66% Performance to Achieve as Percent of Target 70% 100%
130% Payout Percent of Target 25% 100% 225% Payout Amount $15,625 $62,500
$140,625                     Total Payout Amount $46,875 $187,500 $421,875

 

*To determine the level of performance for this metric, the payout calculation
uses Modified EBITDA actuals compared to target (budgeted) EBITDA, as approved
by the Committee for the respective Performance Period.

 



Name: Joseph Allen Berryman

Employee ID: 798882497

 

Page A-1

JAB _____

MWM _____



 

 

The performance period is January 1, 2017 to December 31, 2017 (the “Performance
Period”).

 

If employment terminates due to Voluntary Retirement prior to end of the 2017
Performance Period and in exchange for Executive executing and delivering a
Release as described in Section 6.7 of the Employment Agreement, Executive shall
be entitled to receive an amount equal to STI payout at target, prorated based
on the number of full completed calendar months worked by Executive during the
applicable incentive period. The STI payment shall be payable within 30 days
after the date all applicable revocation periods under the Release have expired.
This STI payout shall be in addition to any payments payable under Section 6.3
of the Employment Agreement.

 

If Executive is employed for the full Performance Period, STI will be calculated
based on actual performance as defined in the STI Plan Summary Table above, and
delivered as a cash bonus payable between January 1 and March 31 of the calendar
year following the calendar year to which the bonus relates.

 

In order to receive more than 100% of target on non-Corporate goals, the actual
Corporate Modified EBITDA results must at least reach the Corporate Modified
EBITDA threshold level.

 

Payout percentages will be interpolated for performance achievement between
threshold, target, and maximum.

 

Each metric is independent and Executive may achieve different levels of
performance and payouts under each.

 

The Committee, in its discretion, may change this plan as it deems necessary,
throughout the year, including, but not limited to: Annual Salary, target STI,
performance metrics and weightings, payout percentages, etc. The Committee also
has full and absolute discretion with respect to the interpretation of this STI
Plan, including the power to construe terms and conditions set out herein, to
establish rules and regulations for the orderly and efficient administration of
this STI Plan, to correct any defect or supply any omission or reconcile any
inconsistency or ambiguity in this STI Plan, and to ensure that this STI Plan
operates in a manner consistent with its underlying intent. The determinations
of the Committee regarding this STI Plan shall be conclusive and binding on
Executive.

 



Name: Joseph Allen Berryman

Employee ID: 798882497

 

Page A-2

JAB _____

MWM _____



 

 

Specific terms and calculations related to the Short Term Incentive Plan

 

The following sets forth the definition of specific terms and calculations
related to the STI Plan. The following definitions may not be applicable to each
individual agreement.

 

Term of Calculation Definition Annual Salary This is the annual salary as
defined herein. Budget Attainment Budget Attainment measures the variance
between actual expenses and budget expenses.  The variance is expressed as a
percent variance.  The metric is calculated by taking the actual annual expenses
minus the budgeted annual expenses.  The difference is then divided by the
budgeted annual expenses.  Payout for this metric is based on variance
percentage. Company The Company is Stewart Information Services Corporation and
its subsidiaries. Corporate Corporate is the same as Company. Corporate
Performance Corporate Performance is the set of metrics for the Company.
Earnings Before Interest, Taxes, Depreciation and Amortization (“EBITDA”)
(Business Unit Metric) EBITDA (Business Unit Metric) is calculated by removing
the effect of the fixed Home Office allocation from pretax profits for the
business unit(s) and adding back interest, depreciation, and amortization
expenses. Earnings Before Interest, Taxes, Depreciation and Amortization
(“EBITDA”) (Corporate Metric) EBITDA (Corporate Metric) is calculated by adding
interest, depreciation, and amortization expenses to pretax profits for the
Company. Investment and Other (Losses) Gains – Net Investment and Other (Losses)
Gains – Net is a line item on the Company’s 10K that includes, but is not
limited to, realized earnings (losses) from the sale of various types of
financial and non-financial instruments; sale of subsidiaries, equity basis
investments, and cost-bases investments; impairment of equity and cost-basis
investments; and other types of non-operating transactions. Maximum Performance
Level The level of performance that results in Maximum Payout for a metric.
Maximum Payout Amount The Maximum Payout Amount is the maximum annual cash bonus
that can be earned and paid under the STI Plan. It is calculated by multiplying
the Target Payout by an agreed upon percentage as indicated in Executive’s STI
Plan Summary Table. Modified Average Shareholders’ Equity Modified Average
Shareholders’ Equity is Calculated by subtracting cumulative other comprehensive
income and non-controlling interest as well as effects of Non-Recurring Items
from shareholders’ equity. This calculation is done as of the beginning of the
year and the end of the year. The average is then calculated by adding the
beginning of the year and ending of the year calculations and then dividing by
two.

  

Name: Joseph Allen Berryman

Employee ID: 798882497

 

Page A-3

JAB _____

MWM _____



 



 

Term of Calculation Definition Modified Earnings Before Interest, Taxes,
Depreciation and Amortization (“Modified EBITDA”) (Business Unit Metric) The
Modified EBITDA (Business Unit Metric) is calculated by adding/subtracting
actual Investment and Other (Losses) Gains – Net as well as the effects of
Non-Recurring Items from EBITDA (Business Unit Metric).   Modified Earnings
Before Interest, Taxes, Depreciation and Amortization (“Modified EBITDA”)
(Corporate Metric) The Modified EBITDA (Corporate Metric) is calculated by
adding/subtracting actual Investment and Other (Losses) Gains – Net as well as
the effects of Non-Recurring Items from EBITDA (Corporate Metric).   Modified
EBITDA Margin (Business Unit Metric) The Modified EBITDA Margin (Business Unit
Metric) is calculated by dividing Modified EBITDA (Business Unit Metric) by
Modified Operating Revenues (Business Unit Metric). Modified Gross Revenues
(Corporate Metric) Modified Gross Revenues is calculated by subtracting
Investment and Other (Losses) Gains – Net, as well as the effects of
Non-Recurring Items from Total Gross Revenues (Corporate Metric). Modified
Operating Revenues (Business Unit Metric) Modified Operating Revenues is
calculated by subtracting the effects of Non-Recurring Items from Operating
Revenues (Business Unit Metric). Modified Pretax Profits (Corporate Metric)
Modified Pretax Profits (Corporate Metric) is calculated by subtracting
Investment and Other (Losses) Gains – Net, as well as removing the effects of
Non-Recurring Items from pretax profits. Modified Pretax Margin (Corporate
Metric) The Modified Pretax Margin (Corporate Metric) is calculated by dividing
Modified Pretax Profits (Corporate Metric) by Modified Gross Revenues (Corporate
Metric). Modified Net Income Attributable to Company (Actual) Modified Net
Income Attributable to Company (Actual) is calculated by subtracting Investment
and Other (Losses) Gains – Net, as well as the effects of Non-Recurring Items,
(all on an after-tax basis) from Net Income Attributable to Company. The source
of data is as reported in the Company’s 10K. Modified Net Income Attributable to
Company (Budget) Modified Net Income Attributable to Company (Budget) is
calculated as pretax profit from the System of Record less estimated effective
tax rate and non-controlling interest. Modified Return on Equity (“Modified
ROE”) (Corporate Metric) Modified Return on Equity (Corporate Metric) is
calculated by dividing Modified Net Income Attributable to Company by Modified
Average Shareholders’ Equity. Non-Recurring Items Non-recurring, unusual and/or
extraordinary items as determined at the discretion of the Committee. Operating
Revenues (Business Unit Metric) Operating Revenues is total operating income
plus equity income as reported in the System of Record. Where applicable, shadow
credit revenue is also included.

 



Name: Joseph Allen Berryman

Employee ID: 798882497

 

Page A-4

JAB _____

MWM _____



 

 

Term of Calculation Definition Operating Revenues Local Currency (Business Unit
Metrics International Operations) The source of data for local currency is from
International Operations accounting and reporting systems as reported in Lawson
(in USD) and converted at current foreign exchange rates used to generate such
financial reporting. Pretax Profit (Corporate Metric) Pretax Profit (Corporate
Metric) is as reported in the System of Record. Project Attainment Project
Attainment metric is tied to specific goals established for Executive. This
metric is measured by determining how much of the annual goals were completed on
a percentage basis. Payout for this metric is based on completion percentage.
System of Record (Actual) Unless otherwise stated, System of Record for actual
financial performance is management instance of actual as loaded into Adaptive
Insights as populated by Hyperion Financial Management. System of Record
(Budget) System of Record for budgeted financial performance is management
instance of budget as loaded in Adaptive Insights. Target Modified Earnings
Before Interest, Taxes, Depreciation and Amortization (“Target Modified EBITDA”)
(Corporate Metric) The Target Modified EBITDA (Corporate Metric) is as approved
by the Committee for the respective Performance Period. Target Performance Level
The expected level of performance, which results in a payout of 100% of target.
Target Payout Target Payout is the annual cash bonus that can be earned and paid
under the STI. Target Payout is calculated by multiplying Annual Salary by an
agreed upon percentage as indicated in Executive’s STI Plan Summary Table.
Threshold Performance Level The level of performance for a metric below which no
payout is earned or paid. Total Gross Revenues (Corporate Metric) Total Gross
Revenues (Corporate Metric) is equivalent to total revenues as reported in the
System of Record excluding the effect of agent retention. Weighting Weighting is
a calculation that applies a percentage to each metric, which is the fraction of
the Target STI tied to that metric. The aggregation of the percentages is 100%.

 

Name: Joseph Allen Berryman

Employee ID: 798882497

 

Page A-5

JAB _____

MWM _____



 

 

EXHIBIT B

LONG TERM INCENTIVE PLAN

(“LTI”)

 

Executive shall be eligible to participate in the Stewart Information Services
Corporation 2014 Long Term Incentive Plan (“LTI Plan”), as such plan shall be in
effect and amended and/or superseded from time to time. Capitalized terms in
this document shall have the meanings ascribed to such terms in the LTI Plan,
except to the extent defined herein or as clearly required by the context. This
document constitutes an Award Agreement for purposes of the LTI Plan. The Awards
granted under the terms of this document are subject in all respects to the
terms and conditions of the LTI Plan.

 

The actual value of Executive’s Awards under the LTI Plan shall be determined by
the Compensation Committee (“Committee) of the Board of Directors (“Board”), in
its sole discretion. The Committee shall consider the overall performance of the
Company in awarding the any Long Term Incentive (“LTI”). The Committee will
consider the following in determining the value of the LTI granted to Executive:

 

LTI Plan Summary Table

 

Grant date June 1, 2017 Annual Salary $375,000 Target estimated grant date value
of total LTI grant as percent of base salary at grant 85% Target estimated grant
date value of total LTI grant: $318,671 Closing stock price on May 31, 2017
$45.24

 

  Threshold Target Maximum Number of shares with time-based vesting* 2,348 2,348
2,348 Number of shares tied to Relative Total Shareholder Return (TSR) 587 2,348
5,283 Number of shares tied to Book Value (BV) 587 2,348 5,283 Total number of
shares 3,522 7,044 12,914

 

*The number of shares with time-based vesting does not change with financial
performance. Therefore, the threshold, target, and maximum are the same.

 

LTI will be delivered as a Restricted Stock Award (RSA) or as a Performance
Stock Award (PSA) (Total — 100% of LTI grant).

 

Dividend Equivalent Rights (“DER”):

In the event a dividend is paid to shareholders during the restriction period,
the recipient will receive a cash payout or other form of settlement as a DER at
the time of vesting based on the number of shares from this restricted period
which become vested due to meeting the performance and time restrictions. The
Committee reserves the right to determine, at its sole and absolute discretion,
whether, on vesting, the DER will be settled in cash or in additional shares.
The Committee also reserves the right to determine whether to deem such
dividends to have been reinvested in shares at the time the dividends were paid.

 



Name: Joseph Allen Berryman

Employee ID: 798882497

 

Page B-1

JAB _____

MWM _____



 

 

Time-Vested Restricted Shares

Award Value:

·One-third (1/3) of the grant date value of total LTI grant will be provided in
time-based RSA’s.

 

·The target number of shares is calculated as: Target estimated grant date value
of total LTI grant ÷ 3 ÷ the closing stock price on May 31, 2017, rounded down
to the nearest full share.

 

Vesting:

·One-third (1/3) of RSA’s will vest on each of the first three anniversaries of
the date of grant.

 

·These shares are not subject to performance contingencies and will be earned by
the recipient by continued employment through the vesting period.

 

Performance Shares - Total Shareholder Return (“TSR”)

Award Value:

·The TSR-based performance shares will constitute one-third (1/3) of the grant
date value of total LTI grant.

 

·The target number of shares granted will be equal to the number of time-based
restricted shares.

 

Performance Period:

·The three-year period from January 1, 2017 to December 31, 2019 (the
“Performance Period”).

 

·The shares shall be released to Executive after the Board reviews and approves
Company performance, after the performance period has concluded.

 

Vesting:

·Vesting of performance shares occurs at the end of the three-year Performance
Period based on the achievement of pre-determined TSR percentile ranking in
relation to the comparator group approved by the Committee (“Comparative
Group”). At the end of the three-year performance period, any TSR-based
performance shares determined not to have become vested shall be forfeited and
Executive shall have no further rights with respect to such forfeited shares.

 

Performance Metric:

·The performance metrics associated with the Performance Shares will function on
a relative TSR-based scale. Actual relative TSR performance will be measured as
soon as practicable at the end of the three-year Performance Period as compared
to the Board-approved Custom Real Estate Index.

 



Name: Joseph Allen Berryman

Employee ID: 798882497

 

Page B-2

JAB _____

MWM _____



 

 

Performance Range:

·As set out in the table below, Threshold and Maximum opportunity to incentivize
performance will be associated with varying levels of relative performance.
Targeted performance is achieved when Company TSR is at the 50th percentile of
the Comparative Group. Threshold performance is set at the 40th percentile. In
the event performance is below the 40th percentile, the associated payout is
equal to zero. Maximum Payout is achieved when performance is at the 80th
percentile of the Comparative Group.

 

  TSR Percentile Ranking Performance Achieved Payout as %  of Target Number of
Shares Maximum 80th 225% Target 50th 100% Threshold 40th 25% Below Threshold
<40th 0%

 

·Payout percentages will be interpolated for performance achievement between
threshold, target, and maximum.

 

 

Performance Shares - CAGR Book Value Per Share + Cumulative Dividends Per Share
(“BV”)

Award Value:

·The BV-based performance shares will constitute one-third (1/3) of the grant
date value of total LTI grant.

 

·The target number of shares to grant will be equal to the number of time-based
RSA’s.

 

Performance Period:

·The three-year period from January 1, 2017 to December 31, 2019.

 

·The shares shall be released to executive after the Board reviews and approves
Company performance, after the Performance Period has concluded.

 

Vesting:

·Vesting of performance shares occurs at the end of the three-year Performance
Period based on the achievement of pre-determined performance levels determined
by the Committee. At the end of the three-year Performance Period, any BV-based
performance shares determined not to have become vested shall be forfeited and
Executive shall have no further rights with respect to such forfeited shares.

 

Performance Metric:

·BV performance shares will function on a Compound Annual Growth Rate (CAGR)
Book Value Per Share + Cumulative Dividends Per Share performance scale.

 



Name: Joseph Allen Berryman

Employee ID: 798882497

 

Page B-3

JAB _____

MWM _____



 

 

Performance Range:

·As set out in the table below, Threshold and Maximum opportunity to incentivize
performance will be associated with varying levels of performance achievement
detailed in the table below.

 

 

CAGR (Book Value Per Share + Cumulative Dividends Per Share)

Performance Achieved

Payout as %  of Target Number of Shares Maximum 15% 225% Target 10% 100%
Threshold 5% 25% Below Threshold <5% 0%

 

·Payout percentages will be interpolated for performance achievement between
threshold, target, and maximum.

 

 

Forfeiture Provisions

Any shares subject to Awards made pursuant to this document that have not
previously been forfeited under the terms of this document shall be forfeited at
the time Executive’s employment terminates to the extent such shares have not
become vested, unless otherwise provided for under the terms of the Employment
Agreement. Executive shall have no further rights with respect to any portion of
any Award that has been forfeited.

 

To the extent permitted by or not inconsistent with the requirements of the LTI
Plan, the Committee, in its discretion, may change this plan as it deems
necessary, throughout the year, including, but not limited to: Annual Salary,
target LTI, performance metrics and weightings, payout percentages, etc. The
Committee also has full and absolute discretion with respect to the
interpretation of this LTI Plan, including the power to construe terms and
conditions set out herein, to establish rules and regulations for the orderly
and efficient administration of this LTI Plan, to correct any defect or supply
any omission or reconcile any inconsistency or ambiguity in this LTI Plan, and
to ensure that this LTI Plan operates in a manner consistent with its underlying
intent. The determinations of the Committee regarding this LTI Plan shall be
conclusive and binding on Executive.

 

Specific terms and calculations related to the Long Term Incentive Plan

 

The following sets forth the definition of specific terms and calculations
related to the LTI Plan.

 

Term/Calculation Definition Annual Salary This is the annual salary as defined
herein. Average Shares Outstanding Average Shares Outstanding is the number of
shares at the end of the Baseline Period, plus the shares at the end of the
Performance Period, divided by two.

 



Name: Joseph Allen Berryman

Employee ID: 798882497

 

Page B-4

JAB _____

MWM _____



 

 

Term/Calculation Definition Baseline Period Baseline Period is the 12-month
period ending immediately preceding the Performance Period.  For example, a
Performance Period of January 1, 2017 through December 31, 2019 would have a
baseline period of 12 months ending December 31, 2016. Book Value per Share Book
Value is calculated as assets less total liabilities as reported in the Company
10K, divided by Average Shares Outstanding. Compound Annual Growth Rate (CAGR)

CAGR is the annual growth rate, taking into account the Performance Period and
effects of compounded growth. The formula used to determine CAGR is as follows:

 

CAGR = (Value at end of Performance Period / Value at end of Baseline
Period)^1/years in Performance Period – 1.

 

For example, for a Performance Period of January 1, 2017 through December 31,
2019, the basis for the CAGR calculation would be as follows:

 

CAGR = (Value at December 31, 2016

/ Value at December 31, 2019)^1/3-1

Company The Company is Stewart Information Services Corporation and its
subsidiaries. Cumulative Dividends Per Share Cumulative Dividends Per Share is
the aggregate cash dividend paid during the Performance Period as reported in
the 10K. Maximum Performance Level The level of performance that results in
Maximum Payout for a metric. Maximum Payout The Maximum Payout is the maximum
number of shares that can be earned under the LTI Plan for each performance
metric. It is calculated by multiplying the Target number of shares by an agreed
upon percentage as indicated in Executive’s LTI Plan Summary. Performance Period
Performance Period is a three-year period beginning on January 1 of the initial
award year and ending December 31 three years later.  For example, the
Performance Period for 2017-initiated awards is January 1, 2017 through December
31, 2019. Performance Share Award (PSA) Performance Share Award is share-based
compensation that vests based on defined measures, which include Company
performance and time-based measures.

  

Name: Joseph Allen Berryman

Employee ID: 798882497

 

Page B-5

JAB _____

MWM _____



 



 

Term/Calculation Definition Restricted Stock Award (RSA) Restricted Stock Award
is share-based compensation that is restricted by time of service. System of
Record Hyperion Financial Management (HFM) is the system of record for all
financial data unless otherwise stated. Target Performance Level The expected
level of performance, which results in a payout of 100% of Target number of
shares. Threshold Performance Level The level of performance for a metric below
which no shares will vest. Total Shareholder Return (TSR) Total Shareholder
Return is calculated by taking the difference between the Company’s end of year
price per share and the beginning of year price per share and adding the Company
dividend per share. Next, divide that sum by the Company’s beginning of year
price per share. Total Shareholder Return (TSR) Ranking Total Shareholder Return
Ranking is determined by calculating the Company’s percentile ranking for Total
Shareholder Return relative to the Comparative Group.

 



Name: Joseph Allen Berryman

Employee ID: 798882497

 

Page B-6

JAB _____

MWM _____



 



 